Case 3:20-cv-00307-SPM Document 2 Filed 03/25/20 Page1of5 Page ID #6

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

RICKEY C. LAYNE,

)
)
Plaintiff, )
V. ) Case No. 3:20-cv-307
)
KHADAR A. ALI, an individual and ) TRIAL BY JURY DEMANDED
AIN EXPRESS, L.L.C., a Texas )
Corporation, )
)
Defendants. )
COMPLAINT

COMES NOW Plaintiff, Rickey C. Layne, by and through his undersigned counsel,
Hassakis & Hassakis, P.C., and for his Complaint at Law, states as follows:
PARTIES
1. That at all times relevant hereto, Plaintiff, Rickey C. Layne, was a resident
of the City of Calhoun, Gordon County, Georgia.

2. That at all times relevant hereto, Defendant, Khadar A. Ali, was a resident
of the State of Ohio.
3. That at all times relevant hereto, Defendant, AIN Express, L.L.C., was and

continues to be incorporated in the State of Texas with a principal place of business
located at 9011 Creeks Gate Court, Richmond, Texas 77407.
VENUE AND JURISDICTION

4, That the motor vehicle crash which underlies this cause of action occurred
in Johnson County, Iilinois near Goreville, Illinois 62939 on Interstate-24 at or near mile-
post 11.

5. Plaintiff brings his complaint under Federal Diversity Jurisdiction pursuant
to 28, U.S.C. 1332, as the parties to this case are completely diverse in citizenship and
the amount in controversy exceeds $75,000.00.

FACTS COMMON TO ALL COUNTS
Case 3:20-cv-00307-SPM Document 2 Filed 03/25/20 Page 2of5 Page ID #7

6. On July 17, 2018, Interstate-24, at or near mile-post 11, was a four-lane
roadway with two lanes designated for easterly travel and two lanes designated for
westerly travel.

7. On July 14, 2018 Plaintiff was a passenger of a 2016 Volvo semi-truck
(VIN# 4V4NCSEH6GN943379) driven by Sharon G. Layne that was traveling westbound
on Interstate-24.

8. On July 14, 2018 Defendant, Ali Knadar, was operating a 2007 Freightliner
semi-truck (VIN# 1-FUJBBCK17PV00329) and was traveling westbound in Interstate-24.

9. On said date and near said mile-post, Defendant was traveling in the right-
westbound lane on Interstate-24

10. Onsaid date and at said location, Defendant was traveling at an extremely
slow rate of speed and well below the minimum posted speeds on Interstate-24.

11. On said date and at said location, Defendant did not activate his vehicle's
safety/hazard lights or act in any other way to notify others of his vehicle's slow speed.

12. On said date and at said location, Sharon Layne approached Defendant's
vehicle from the rear and attempted to avoid Defendant's semi-truck upon noticing its
slow rate of speed and, in so attempting, struck the rear left portion of Defendant's semi-
truck.

13. Asaresult of the aforesaid impact, Plaintiff suffered injuries to his person.

COUNTI
(Negligence — Rickey C. Layne v. Khadar Ali)

14. Plaintiff incorporates and realleges herein, paragraphs 1 through and
including 13.

15. That at said date and location, Defendant, Khadar Ali, operated his vehicle
in such a manner that Sharon Layne’s 2016 Volvo semi-truck collided with Defendant's
2007 Freightliner semi-truck.

16. That at said date and location, Defendant, Khadar Ali, violated his duty to
Plaintiff, Rickey C. Layne, and was guilty of one, more than one or all of the following
negligent acts and/or omissions:

a. Operated his vehicle at a rate of speed that was below the minimum
speed limit;

tnd
Case 3:20-cv-00307-SPM Document 2 Filed 03/25/20 Page 3of5 Page ID #8
Case 3:20-cv-00307-SPM Document 2 Filed 03/25/20 Page 4of5 Page ID #9

20. That at said date and location, Defendant, Khadar A. Ali, was an agent
and/or employee of Defendant, AIN Express, LLC.

21.‘ That at said date and location, Defendant, AIN Express, LLC, individually
and/or by and through its employee and/or agent, violated its duty to Plaintiff, Rickey C.
Layne, and was guilty of one, more than one or all of the following negligent acts and/or
omissions:

a, Operated its vehicle at a rate of speed that was below the minimum
speed limit;

b. Operated its vehicle at an excessively slow rate of speed without
activating its vehicle’s safety/hazard lights;

c. Failed to keep its vehicle under proper control;

d. Operated its vehicle at such a slow speed as to block the normal and
reasonable movement of traffic in direct violation of 625 ILCS 5/11-
606;

e. Operated its vehicle at a speed which was less than reasonable and
proper with regard to traffic and weather conditions and the use of
the roadway and/or endangered the safety of Plaintiff in violation of
625 ILCS 5/11-601(a);

f. Knowingly operated a vehicle which was damaged in such a manner
that said vehicle was in need of repair and could not maintain
minimum interstate speeds;

g. Failed to perform proper maintenance and inspection of the vehicle
driven by Defendant, Khadar A. Ali, at the aforementioned date and
location;

h. Failed to move its vehicle onto the interstate’s shoulder.

i. Failed to ensure that Defendant, Khadar A. Ali, possessed the
required knowledge to operate his vehicle in violation of 49 C.F.R
§383.111.

22. That as a direct and proximate result of said collision, Plaintiff, Rickey C.
Layne, sustained numerous, severe, disabling and disfiguring injuries to his body and
has suffered and will continue to suffer in the future physical and mental anguish; that
Plaintiff has incurred and become liable for medical attention, care, treatment and
services in an effort to be cured of said injuries, and is reasonably certain to incur bills for
medical attention, care, treatment and services for his injuries in the future; Plaintiff has
been unable to perform his activities as he has in the past, and is reasonably certain to
suffer from impairment in his activities in the future, all of the foregoing damages being to

the harm and injury of Plaintiff in a substantial sum of money.
Case 3:20-cv-00307-SPM Document 2 Filed 03/25/20 Page 5of5 Page ID #10

WHEREFORE, Plaintiff, Rickey C. Layne, prays for Judgment against Defendant,

AIN Express, LLC, in an amount in excess of Seventy-Five Thousand and no/100ths

Dollars ($75,000.00), plus his costs of suit.

Attorneys for Plaintiff:

HASSAKIS & HASSAKIS, P.C.
206 South Ninth Street, Suite 201
Post Office Box 706

Mount Vernon, IL 62864

Phone: (618) 244-5335

Fax: (618) 244-5330

Email: james@hassakislaw.com
ARDC No.: 6313872

HASSAKIS & HASSAKIS, P.C.,
Attorneys for Plaintiff,
RICKEY C. LAYNE

By:

 

a
James M. Ruppert
